DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on May 5, 2022 and June 8, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of US 62/528,450 filed July 4, 2017. Receipt is also acknowledged of a copy of the WIPO publication of PCT/JP 2018/025278 filed July 3, 2018.
Claim Status
Claims Filing Date
May 5, 2022
Amended
1, 7
Pending
1-15
Withdrawn
8-15
Under Examination
1-7


	The applicant argues support for the claim amendments in [0066] and [0069] of applicant’s specification (May 5, 2022 Remarks pg. 6 para. 2).
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 1 lines 10-11 “decreasing a temperature…to a temperature of a heat transfer medium” and lines 14-17 “the decrease of temperature…in which the amorphous alloy ribbon that is travelling contacts a contact surface of a heating plate or a cooling plate”. 
	The applicant persuasively argues amended claim 1 recites that the temperature decreasing step is performed by a cooling plate instead of a generic heat transfer medium (May 5, 2022 Remarks pg. 6 para. 4).
Claim 7 lines 2-4 “a contact surface of the heat transfer medium”.
	The applicant persuasively argues amended claim 7 recites a contact surface of the cooling plate and a contact surface of the heating plate (May 5, 2022 Remarks pg. 6 para. 5). 
Response to Arguments
Raybould in view of (1) Herzer ‘618, (2) Schumacher, (3) either one of Francoeur or Azuma, (4) one of Francoeur, Herzer, or Hasegawa, and (5) either one of Wakeda or Kumar
Applicant’s claim amendments, see claim 1 lines 18-21, filed May 5, 2022, have been fully considered and overcome the rejection of Raybould in view of (1) Herzer ‘618, (2) Schumacher, (3) either one of Francoeur or Azuma, (4) one of Franceour, Herzer, or Hasegawa, and (5) either one of Wakeda or Kumar, such that it has been withdrawn. 
Amended claim 1 lines 18-19 recite “the heating plate comprises a first plane on which the amorphous alloy ribbon travels while in contact with the heating plate”. Herzer ‘618 teaches the annealing fixture has sections of protrusions with up and down curvature to provide contact between the ribbon and hot walls of the annealing fixture (Herzer ‘618 [0032], [0033], Fig. 2c). The ribbon contacts the curvature on the walls of the annealing fixture. The curvature does not read on a first plane. A plane is a flat surface, whereas a curvature does not have a flat surface (i.e. plane). 
Claim Interpretation 
Claim 1 lines 14-17 “the increase of temperature…and the decrease of a temperature…by allowing the amorphous alloy ribbon to travel…in a state…that is traveling contacts a contact surface of a heat plate or a cooling plate” will be given the broadest reasonable interpretation of requiring the increase of temperature by contacting a contact surface of a heating plate and the decrease of temperature by contacting a contact surface of a cooling plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Raybould (US 4,782,994) in view of (1) Senno (US4,288,260), (2) Liu (US 5,786,762), (3) Schumacher (US 1,747,145), (4) either one of Francoeur (US 2013/0139929) or Azuma (US 2012/0049992), (5) one of Francoeur (US 2013/0139929), Herzer (US 2014/0104024), or Hasegawa (US 5,650,023), and (6) either one of Wakeda (Wakeda. Controlled rejuvenation of amorphous metals with thermal processing. Scientific Reports. Published 26 May 2015. 5:10545.) or Kumar (Kumar et al. Critical fictive temperature for plasticity in metallic glasses. Nature Communications. Published 26 Feb 2013. 1-6. Citations as page:column:paragraph.).
Regarding claim 1, Raybould teaches in-line annealing of amorphous ribbon (1:6-10) that is a continuous process and provides a relatively ductile product that is easier to handle (2:20-28, 3:57-62, 5:45-49, 6:52-59, 9:25-33) by continuously feeding the strip S between hot plates 22 of an annealer 20 (i.e. the temperature increasing step is in a state in which the amorphous alloy ribbon is travelling) (9:5-10, Fig. 1) to rapidly heat to an annealing temperature at a rate of 10^2 to 10^4 °C/second (100 to 10,000 °C/sec) (i.e. increasing a temperature at an average temperature increase rate of from 50°C/sec to less than 800°C/sec) (2:35-39, 6:35-45, 8:58-61) to a temperature of 420 to 520°C (i.e. a target maximum temperature that is in a range of from 410°C to 480°C) (2:60-61, 6:60-66, 9:13-15) then cooled by a cooling means (i.e. decreasing a temperature of the thus heated amorphous alloy ribbon from the target maximum temperature to a temperature of a heat transfer medium for temperature-decreasing and the temperature decreasing step is in a state in which the amorphous alloy ribbon is travelling) (7:30-33), where the strip is maintained in tension throughout the annealing process (i.e. the amorphous alloy ribbon travels in a tensioned state) such that it is optimized to prevent deterioration of magnetic properties (3:1-12, 9:5-10), and controlling annealing temperature and tension during annealing and cooling to optimize magnetic properties (7:47-61). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Raybould teaches heating the strip between hot plates (2:35-39, 6:35-45, 8:58-61, 9:5-10, Fig. 1).
Raybould is silent to the increase in temperature resulting from contact of a contact surface of a heating plate, wherein the amorphous alloy ribbon travels while in contact with the heating plate and wherein only one side of the amorphous alloy ribbon comes into contact with the heating plate, thereby heating the amorphous alloy ribbon.
Senno teaches continuously heat treating amorphous alloy ribbons (2:3-8) in which a ribbon of an amorphous alloy is guided to contact the surface of the heating body 6 (i.e. the increase in temperature in the temperature increasing step is performed by allowing the amorphous alloy ribbon to travel in contact with a contact surface of a heating plate, wherein only one side of the amorphous alloy ribbon comes into contact with the heating plate) (4:38-66, 5:8-29, Fig. 1(a))
It would have been obvious to one of ordinary skill in the art in the process of Raybould to heat the strip by guiding the strip to contact the surface of the heating body because heat treating is performed without causing any operational interruptions (Senno 4:63-66) within quite a short duration (Senno 5:8-17) at a high enough temperature (Senno 5:17-29).
Raybould in view of Senno teaches the heating body has a curved surface (Senno 4: 29-53, Fig. 1(a)). 
Raybould in view of Senno is silent to the heating plate comprising a first plane.
Liu teaches annealing an amorphous metal alloy (2:31-38) in an oven (7:57-67, 8:49-53, Figs. 1, 2) with a fixture 34’ that has a flat guide surface (i.e. the heating plate comprises a first plane on which the amorphous alloy ribbon is in contact with the plate) (9:3-11, Fig. 3a) as an alternative to a curved surface (8:45-67, 9:1-11, Figs. 3, 3a).
It would have been obvious to one of ordinary skill in the art for the heating surface of Raybould in view of Senno to be a flat guide surface because it eliminates longitudinal curling and makes it possible to reduce the overall height of the final product (i.e. EAS marker) (Liu 9:3-11). Further, a flat surface is an art recognized equivalent of a cooling  surface shape for an amorphous metal alloy (Liu 2:31-38, 8:45-67, 9:1-11, Figs. 3, 3a). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II). 
 Raybould teaches cooling by cooling means (7:30-33), but is silent to the decrease in temperature resulting from contact of a contact surface of a cooling plate, wherein the cooling plate comprises a second plane on which the amorphous alloy ribbon travels while in contact and wherein only one side of the amorphous alloy ribbon comes into contact with the second plane of the cooling plate, thereby cooling the amorphous alloy ribbon.
Schumacher teaches a method of chilling continuous lengths of strip after heating (1:1-4) a travelling metal strip (1:48-58) by coming into contact with cooling plates as the strip travels from the heating step and cooling to a desired temperature while keeping the strip in a flat condition  (1:5-13, 2:71-76) such that the plates are in contact with the plate (1:65-68, 2:103-105) (i.e. the cooling plate comprises a second plane on which the amorphous alloy ribbon travels while in contact, wherein only one side of the amorphous alloy ribbon comes into contact with the second plane of the cooling plate).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould for the cooling means to be a cooling plate because it keeps the strip in a flat condition, preventing bending or warping while chilling (Schumacher 1:5-13).
Raybould teaches the amorphous or glassy ribbon for use in cores for electrical transformers (1:13-17), but is silent to preparing an amorphous alloy ribbon having a composition consisting of Fe, Si, B, C, and unavoidable impurities that satisfy a composition of 13.0 to 16.0 atom% B, 2.5 to 5.0 atom% Si, 0.20 to 0.35 atom% C, and 79.0 to 83.0 atom% Fe.
Francoeur teaches an amorphous alloy ribbon for use as a magnetic core ([0001]) with a composition of 80 to 84 at% Fe, 8 to 18 at% B, 0 to 5 at% Si, and 0 to 3 at% C ([0077], [0079], [0161]).
 It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to use the composition of Francoeur because this amorphous alloy composition is ductile (Francoeur [0161]), a property desired by Raybould to improve handling (Raybould 2:21-28, 5:43-49, 6:52-59, 9:25-33, 65-67). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Azuma teaches a ferromagnetic amorphous alloy ribbon for use in transformer cores ([0002]) that is prepared ([0027]) with a composition of 80.5 to 83 at% Fe, 0.5 to 6 at% Si, 12 to 16.5 at% B, and 0.01 to 1 at% C ([0007], [0034], [0035]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to use the composition of Azuma because the Fe content results in a saturation induction level of 1.60 T or more without reducing thermal stability and ribbon formability, the Si improves formability, enhances thermal stability, and achieves saturation induction levels and high B-H squareness ratios, the B content contributes to formability and saturation induction level without these effects being diminished, and the C achieves high B-H squareness ratio and high saturation induction without reducing surface tension (Azuma [0034], [0035]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).	
Raybould teaches maintaining the strip in tension throughout the annealing process to prevent deterioration of magnetic properties (3:1-12, 9:5-10), but is silent to the amount of applied tensile stress.
Francoeur teaches an amorphous alloy ribbon for use as a magnetic core ([0001]) manufactured by in-line annealing ([0153]) including tensioning the amorphous alloy ribbon during thermal treatment ([0041]) at 25 to 200 MPa ([0043], [0101]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to apply tension of 25 to 200 MPa because it favors the development of magnetic anisotropy in the ribbon (Francoeur [0045], [0103], [0204]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Herzer teaches an alloy for use as a magnet core ([0003]) with a continuous heat treatment under a tension of 10 to 250 MPa ([0037], [0038], [0046]-[0048]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to apply tension of 25 to 250 MPa because it produces the desired magnetic properties (Herzer [0037], [0046]), such as u, Ha, Hc, Ji/Js, and NL of the magnet (Fig. 3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
Alternatively, Hasegawa teaches a metallic glass alloy (1:15-18) annealed to enhance magnetic properties (2:66-67, 3:1-3) by applying tension of 0 to 7.2 kg/mm2 (i.e. 0 to 71 MPa) (7:65-67).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to apply tension of 0 to 7.2 kg/mm2 (i.e. 0 to 71 MPa) because it increases the magnetic bias, Hb2 (Hasegawa col. 10 Tables V, VI, and VII where for the same annealing ribbon speed an increase in tension increased Hb2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Raybould teach producing a ductile ribbon and avoiding embrittlement (2:21-28), but is silent to an average temperature decrease rate of from 120°C/sec to less than 600°C/sec.
Wakeda teaches improving the deformability of amorphous metals that usually exhibit macroscopic brittle fracture modes by controlling the quench rate after annealing (abstract, Fig. 1) where cooling rate after annealing impacts whether the change in potential energy and enthalpy is negative or positive (Fig. 2) and determines whether aging or rejuvenation occurs, higher cooling rate lead to a rejuvenated glass with high energy/volume (Results and Discussion: Rejuvenation map, Fig. 3), rejuvenation is the opposite of aging, and brittle nature is improved by rejuvenation (pg. 1 para. 1).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to control the cooling rate after annealing to rejuvenate the amorphous metal and not age it because this improves the deformability, reducing the brittle nature of the amorphous metal (abstract, pg. 1 para. 1). The cooling rate is a result-effective variable where the higher the rate, the more the glass is rejuvenated and not aged (Wakeda Results and Discussion: Rejuvenation map, Fig. 3). Similarly, applicant recites controlling the temperature decrease rate to suppress embrittlement (i.e. reduce the brittle nature of the amorphous metal) (Applicant’s specification [0056]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A). Further, the optimum or workable range of the result-effective variable (i.e. cooling rate) is characterized as routine experimentation. MPEP 2144.05(II)(B).
Alternatively, Kumar teaches the effect of cooling rate on room-temperature plasticity of metallic glasses (abstract) and that annealing metallic glasses induces embrittlement (2:1:1-2) where TTT diagrams for embrittlement of metallic glasses can be made showing the boundary between ductile and brittle behavior (Fig. 3), sufficiently fast cooling rate forms a ductile BMG (3:2:3), Fe-based BMGs (bulk metallic glasses) are typically brittle and become ductile when cooled at higher rates (3:2:2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to control the cooling rate after annealing to cool sufficiently fast so that the amorphous alloy is ductile (Kumar 3:2:2, Fig. 3), the same desired property of the amorphous ribbon of Raybould (Raybould 2:21-28). The cooling rate is a result-effective variable where the higher the rate, the more ductile the glass (Kumar 3:2:2-3, Fig. 3). Similarly, applicant recites controlling the temperature decrease rate to suppress embrittlement (i.e. reduce the brittle nature of the amorphous metal) (Applicant’s specification [0056]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).. Further, the optimum or workable range of the result-effective variable (i.e. cooling rate) is characterized as routine experimentation. MPEP 2144.05(II)(B).
Regarding claim 2, Raybould teaches rapidly heating to an annealing temperature at a rate of 10^2 to 10^4 °C/second (100 to 10,000 °C/sec) (i.e. increasing a temperature at an average temperature increase rate of from 60°C/sec to 760°C/sec) (2:35-39, 6:35-45, 8:58-61). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Wakeda teaches improving the deformability of amorphous metals that usually exhibit macroscopic brittle fracture modes by controlling the quench rate after annealing (abstract, Fig. 1) where cooling rate after annealing impacts whether the change in potential energy and enthalpy is negative or positive (Fig. 2) and determines whether aging or rejuvenation occurs where higher cooling rate lead to a rejuvenated glass with high energy/volume (Results and Discussion: Rejuvenation map, Fig. 3), rejuvenation is the opposite of aging, and brittle nature is improved by rejuvenation (pg. 1 para. 1). The cooling rate is a result-effective variable where the higher the rate, the more the glass is rejuvenated and not aged (Wakeda Results and Discussion: Rejuvenation map, Fig. 3). Similarly, applicant recites controlling the temperature decrease rate to suppress embrittlement (i.e. reduce the brittle nature of the amorphous metal) (Applicant’s specification [0056]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A). Further, the optimum or workable range of the result-effective variable (i.e. cooling rate) is characterized as routine experimentation. MPEP 2144.05(II)(B).
Alternatively, Kumar teaches the effect of cooling rate on room-temperature plasticity of metallic glasses (abstract) and that annealing metallic glasses induces embrittlement (2:1:1-2) where TTT diagrams for embrittlement of metallic glasses can be made showing the boundary between ductile and brittle behavior (Fig. 3), sufficiently fast cooling rate forms a ductile BMG (3:2:3), Fe-based BMGs (bulk metallic glasses) are typically brittle and become ductile when cooled at higher rates (3:2:2). The cooling rate is a result-effective variable where the higher the rate, the more ductile the glass (Kumar 3:2:2-3, Fig. 3). Similarly, applicant recites controlling the temperature decrease rate to suppress embrittlement (i.e. reduce the brittle nature of the amorphous metal) (Applicant’s specification [0056]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine
Regarding claim 3, Raybould teaches the strip is maintained in tension throughout the annealing process (i.e. the amorphous alloy ribbon travels in a tensioned state) such that it is optimized to prevent deterioration of magnetic properties (3:1-12, 9:5-10).
Francoeur teaches tensioning the amorphous alloy ribbon during thermal treatment ([0041]) at 25 to 200 MPa ([0043], [0101]). 
Alternatively, Herzer teaches a continuous heat treatment under a tension of 10 to 250 MPa ([0037], [0038], [0046]-[0048]).
Alternatively, Hasegawa teaches annealing to enhance magnetic properties (2:66-67, 3:1-3) by applying tension of 0 to 7.2 kg/mm2 (i.e. 0 to 71 MPa) (7:65-67).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Francoeur teaches 0 to 5 at% Si ([0077], [0079], [0161]).
Alternatively, Azuma teaches 0.5 to 6 at% Si ([0007], [0034], [0035]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 5, Francoeur teaches 80 to 84 at% Fe ([0077], [0079], [0161]).
Alternatively, Azuma teaches 80.5 to 83 at% Fe ([0007], [0034], [0035]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 6, Francoeur teaches 8 to 18 at% B ([0077], [0079], [0161]).
Alternatively, Azuma teaches 12 to 16.5 at% B ([0007], [0034], [0035]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 7, Raybould in view of Senno, Liu, and Schumacher teach in-line (i.e. flat plane) annealing of amorphous ribbon (Raybould 1:6-10) that is a continuous process and provides a relatively ductile product that is easier to handle (Raybould 2:20-28, 3:57-62, 5:45-49, 6:52-59, 9:25-33) using an apparatus 10 (Raybould 5:43-49, Fig. 1) in  which a ribbon of an amorphous alloy is guided to contact the surface of the heating body 6 (Senno 4:38-66, 5:8-29, Fig. 1(a)) that has a flat guide surface (Liu 9:3-11, Fig. 3a) then cooling by a cooling means 31  (Raybould 7:30-33, Fig. 1) by coming into contact with cooling plates as the strip travels from the heating step and cooling to a desired temperature (Schumacher 1:5-13, 2:71-76) such that the plates are in contact with the plate (Schumacher 1:65-68, 2:103-105) (i.e. a contact surface of the heating plate that increases the temperature and a contact surface of the cooling plate are arranged in a flat plane).
Related Art 
Francoeur (Francoeur et al. Continuous-annealing method for producing a flexible, curved, soft magnetic amorphous alloy ribbon. Journal of Applied Physics 111, 07A309 (2012))
	Francoeur teaches continuous annealing a Metglas2605HB1 (i.e. contains Fe, B, and Si) amorphous alloy ribbon with heating and cooling rates above 10,000 °C/s to preserve most of the alloy as-cast ductility state (abstract) to a temperature of 460°C while applying a tensile stress of 75 MPa (Experimental, Fig. 3). The heating and cooling rates of 10,000 °C/s fall outside the claimed ranges of heating at a rate of 50 to 800°C/s and cooling at a rate of 120 to 600°C/s. The composition of Metglas205HB1 does not include C.
Yoshizawa (US 2010/0040503)
	Yoshizawa teaches an amorphous alloy ribbon ([0001]) with a composition including Fe, Co, Cu, and B ([0012]) annealed at 350 to 470°C with an average heating rate of 0.1 to 10,000 °C/min (0.002 to 167 °C/s) to inhibit the coercive force from increasing ([0023]). The composition of Yoshizawa does not read on that claimed. Yoshizawa is silent to applying a tensile stress and the cooling rate after annealing.
Taub (US 4,482,402)
Taub teaches optimizing the magnetic properties of magnetic alloys in amorphous form (1:10-15) performed on a ribbon moving continuously that is rapidly heated at a rate of 300°C/min or greater using direct contact (4:34-46. 10:10-22) followed by sufficient rapid cooling to prevent any significant additional structural relaxation and/or crystallization (9:53-59, 10:23-32).
Ohta (WO 2017/150440 machine translation)
Ohta teaches a method for producing a nanocrystalline alloy ribbon (pg. 1 para. 1) that is heat treated by the amorphous alloy ribbon coming into contact with the heat transfer medium while travelling (pg. 2 para. 5) across a flat surface (Fig. 1). 
Ohta is assigned to Hitachi Metals and Metglas and has inventors of Motoki Ohta and Naoki Ito. Applicant’s application is assigned to Hitachi Metals and Metglas and has inventors of Daichi Azuma and Naoki Ito. Ohta has the same assignment and shares a joint inventor with applicant’s application. Therefore, it does not quality as prior art because of the 102(b)(1) and 102(b)(2) exceptions.
Nagayasu (JP H06-33143 machine translation)
	Nagayasu teaches sandwich a metal strip between heated boron nitride plates using solid-contact so that a large amount of heat is received in an extremely short time ([0008]) because heating is performed by conduction ([0010]).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735